
	
		II
		111th CONGRESS
		1st Session
		S. 140
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To modify the requirements applicable to
		  locatable minerals on public domain lands, consistent with the principles of
		  self-initiation of mining claims, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Abandoned Mine Reclamation Act of
			 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions and references.
					Sec. 3. Application rules.
					TITLE I—Mineral exploration and development
					Sec. 101. Royalty.
					Sec. 102. Hardrock mining claim maintenance fee.
					Sec. 103. Reclamation fee.
					Sec. 104. Effect of payments for use and occupancy of
				claims.
					TITLE II—Abandoned Mine Cleanup Fund 
					Sec. 201. Establishment of Fund.
					Sec. 202. Contents of Fund.
					Sec. 203. Use and objectives of the Fund.
					Sec. 204. Eligible lands and waters.
					Sec. 205. Expenditures.
					Sec. 206. Availability of amounts.
					TITLE III—Effective date
					Sec. 301. Effective date.
				
			2.Definitions and
			 references
			(a)In
			 generalAs used in this Act:
				(1)The term
			 affiliate means with respect to any person, any of the
			 following:
					(A)Any person who
			 controls, is controlled by, or is under common control with such person.
					(B)Any partner of
			 such person.
					(C)Any person owning
			 at least 10 percent of the voting shares of such person.
					(2)The term
			 applicant means any person applying for a permit under this Act or
			 a modification to or a renewal of a permit under this Act.
				(3)The term
			 beneficiation means the crushing and grinding of locatable mineral
			 ore and such processes as are employed to free the mineral from other
			 constituents, including but not necessarily limited to, physical and chemical
			 separation techniques.
				(4)The term
			 claim holdermeans a person holding a mining claim, millsite claim,
			 or tunnel site claim located under the general mining laws and maintained in
			 compliance with such laws and this Act. Such term may include an agent of a
			 claim holder.
				(5)The term
			 control means having the ability, directly or indirectly, to
			 determine (without regard to whether exercised through one or more corporate
			 structures) the manner in which an entity conducts mineral activities, through
			 any means, including without limitation, ownership interest, authority to
			 commit the entity’s real or financial assets, position as a director, officer,
			 or partner of the entity, or contractual arrangement.
				(6)The term
			 exploration—
					(A)subject to
			 subparagraphs (B) and (C), means creating surface disturbance other than casual
			 use, to evaluate the type, extent, quantity, or quality of minerals
			 present;
					(B)includes mineral
			 activities associated with sampling, drilling, and analyzing locatable mineral
			 values; and
					(C)does not include
			 extraction of mineral material for commercial use or sale.
					(7)The term Federal landmeans any
			 land, and any interest in land, that is owned by the United States and open to
			 location of mining claims under the general mining laws.
				(8)The term
			 hardrock mineral has the meaning given the term locatable
			 mineral except that legal and beneficial title to the mineral need not
			 be held by the United States.
				(9)The term
			 Indian lands means lands held in trust for the benefit of an
			 Indian tribe or individual or held by an Indian tribe or individual subject to
			 a restriction by the United States against alienation.
				(10)The term
			 Indian tribe means any Indian tribe, band, nation, pueblo, or
			 other organized group or community, including any Alaska Native village or
			 regional corporation as defined in or established pursuant to the Alaska Native
			 Claims Settlement Act (43 U.S.C. 1601 et seq.), that is
			 recognized as eligible for the special programs and services provided by the
			 United States to Indians because of their status as Indians.
				(11)The term
			 locatable mineral—
					(A)subject to
			 subparagraph (B), means any mineral, the legal and beneficial title to which
			 remains in the United States and that is not subject to disposition under any
			 of—
						(i)the Mineral Leasing Act (30 U.S.C. 181 et
			 seq.);
						(ii)the Geothermal Steam Act of 1970 (30 U.S.C.
			 1001 et seq.);
						(iii)the Act of July 31, 1947, commonly known as
			 the Materials Act of 1947 (30 U.S.C. 601 et seq.); or
						(iv)the Mineral Leasing for Acquired Lands Act
			 (30 U.S.C. 351 et seq.); and
						(B)does not include
			 any mineral that is subject to a restriction against alienation imposed by the
			 United States and is—
						(i)held
			 in trust by the United States for any Indian or Indian tribe, as defined in
			 section 2 of the Indian Mineral Development Act of 1982 (25 U.S.C. 2101);
			 or
						(ii)owned by any
			 Indian or Indian tribe, as defined in that section.
						(12)The term
			 mineral activitiesmeans any activity on a mining claim, millsite
			 claim, or tunnel site claim for, related to, or incidental to, mineral
			 exploration, mining, beneficiation, processing, or reclamation activities for
			 any locatable mineral.
				(13)The term
			 operatormeans any person proposing or authorized by a permit
			 issued under this Act to conduct mineral activities and any agent of such
			 person.
				(14)The term
			 person means an individual, Indian tribe, partnership,
			 association, society, joint venture, joint stock company, firm, company,
			 corporation, cooperative, or other organization and any instrumentality of
			 State or local government including any publicly owned utility or publicly
			 owned corporation of State or local government.
				(15)The term
			 processing means processes downstream of beneficiation employed to
			 prepare locatable mineral ore into the final marketable product, including but
			 not limited to smelting and electrolytic refining.
				(16)The term
			 Secretarymeans the Secretary of the Interior, unless otherwise
			 specified.
				(17)The term
			 temporary cessationmeans a halt in mine-related production
			 activities for a continuous period of no longer than 5 years.
				(b)References to
			 other laws(1)Any reference in this
			 Act to the term general mining laws is a reference to those Acts that generally
			 comprise chapters 2, 12A, and 16, and sections 161 and 162, of title 30, United
			 States Code.
				(2)Any reference in this Act to the Act of
			 July 23, 1955, is a reference to the Act entitled An Act to amend the
			 Act of July 31, 1947 (61 Stat. 681) and the mining laws to provide for multiple
			 use of the surface of the same tracts of the public lands, and for other
			 purposes (30 U.S.C. 601 et seq.).
				3.Application
			 rules
			(a)In
			 generalThis Act applies to
			 any mining claim, millsite claim, or tunnel site claim located under the
			 general mining laws, before, on, or after the date of enactment of this Act,
			 except as provided in subsection (b).
			(b)Preexisting
			 claims(1)Any
			 unpatented mining claim or millsite claim located under the general mining laws
			 before the date of enactment of this Act for which a plan of operation has not
			 been approved or a notice filed prior to the date of enactment shall, upon the
			 effective date of this Act, be subject to the requirements of this Act, except
			 as provided in paragraph (2).
				(2)(A)If a plan of operations
			 is approved for mineral activities on any claim or site referred to in
			 paragraph (1) prior to the date of enactment of this Act but such operations
			 have not commenced prior to the date of enactment of this Act—
						(i)during the 10-year period beginning on
			 the date of enactment of this Act, mineral activities at such claim or site
			 shall be subject to such plan of operations;
						(ii)during such 10-year period,
			 modifications of any such plan may be made in accordance with the provisions of
			 law applicable prior to the enactment of this Act if such modifications are
			 deemed minor by the Secretary concerned; and
						(iii)the operator shall bring such
			 mineral activities into compliance with this Act by the end of such 10-year
			 period.
						(B)Where an application for modification
			 of a plan of operations referred to in subparagraph (A)(ii) has been timely
			 submitted and an approved plan expires prior to Secretarial action on the
			 application, mineral activities and reclamation may continue in accordance with
			 the terms of the expired plan until the Secretary makes an administrative
			 decision on the application.
					(c)Federal Lands
			 Subject to Existing Permit(1)Any Federal land shall be subject to the
			 requirements of section 101(a)(2) if the land is—
					(A)subject to an operations permit;
			 and
					(B)producing valuable locatable minerals
			 in commercial quantities prior to the date of enactment of this Act.
					(2)Any Federal land added through a plan
			 modification to an operations permit on Federal land that is submitted after
			 the date of enactment of this Act shall be subject to the terms of section
			 101(a)(3).
				(d)Application of
			 Act to beneficiation and processing of non-Federal minerals on Federal
			 landsThe provisions of this Act shall apply in the same manner
			 and to the same extent to mining claims, millsite claims, and tunnel site
			 claims used for beneficiation or processing activities for any mineral without
			 regard to whether or not the legal and beneficial title to the mineral is held
			 by the United States. This subsection applies only to minerals that are
			 locatable minerals or minerals that would be locatable minerals if the legal
			 and beneficial title to such minerals were held by the United States.
			IMineral
			 exploration and development
			101.Royalty
				(a)Reservation of
			 royalty
					(1)In
			 generalExcept as provided in
			 paragraph (2) and subject to paragraph (3), production of all locatable
			 minerals from any mining claim located under the general mining laws and
			 maintained in compliance with this Act, or mineral concentrates or products
			 derived from locatable minerals from any such mining claim, as the case may be,
			 shall be subject to a royalty of 8 percent of the gross income from mining. The
			 claim holder or any operator to whom the claim holder has assigned the
			 obligation to make royalty payments under the claim and any person who controls
			 such claim holder or operator shall be liable for payment of such
			 royalties.
					(2)Royalty for
			 Federal lands subject to existing permitThe royalty under
			 paragraph (1) shall be 4 percent in the case of any Federal land that—
						(A)is subject to an
			 operations permit on the date of the enactment of this Act; and
						(B)produces valuable
			 locatable minerals in commercial quantities on the date of enactment of this
			 Act.
						(3)Federal land
			 added to existing operations permitAny Federal land added through a plan
			 modification to an operations permit that is submitted after the date of
			 enactment of this Act shall be subject to the royalty that applies to Federal
			 land under paragraph (1).
					(4)DepositAmounts
			 received by the United States as royalties under this subsection shall be
			 deposited into the Abandoned Mine Cleanup Fund established by section
			 201(a).
					(b)Duties of claim
			 holders, operators, and transporters(1)A person—
						(A)who is required to make any royalty
			 payment under this section shall make such payments to the United States at
			 such times and in such manner as the Secretary may by rule prescribe;
			 and
						(B)shall notify the Secretary, in the
			 time and manner as may be specified by the Secretary, of any assignment that
			 such person may have made of the obligation to make any royalty or other
			 payment under a mining claim.
						(2)Any person paying royalties under
			 this section shall file a written instrument, together with the first royalty
			 payment, affirming that such person is responsible for making proper payments
			 for all amounts due for all time periods for which such person has a payment
			 responsibility. Such responsibility for the periods referred to in the
			 preceding sentence shall include any and all additional amounts billed by the
			 Secretary and determined to be due by final agency or judicial action. Any
			 person liable for royalty payments under this section who assigns any payment
			 obligation shall remain jointly and severally liable for all royalty payments
			 due for the claim for the period.
					(3)A person conducting mineral
			 activities shall—
						(A)develop and comply with the site
			 security provisions in the operations permit designed to protect from theft the
			 locatable minerals, concentrates or products derived therefrom which are
			 produced or stored on a mining claim, and such provisions shall conform with
			 such minimum standards as the Secretary may prescribe by rule, taking into
			 account the variety of circumstances on mining claims; and
						(B)not later than the 5th business day
			 after production begins anywhere on a mining claim, or production resumes after
			 more than 90 days after production was suspended, notify the Secretary, in the
			 manner prescribed by the Secretary, of the date on which such production has
			 begun or resumed.
						(4)The Secretary may by rule require any
			 person engaged in transporting a locatable mineral, concentrate, or product
			 derived therefrom to carry on his or her person, in his or her vehicle, or in
			 his or her immediate control, documentation showing, at a minimum, the amount,
			 origin, and intended destination of the locatable mineral, concentrate, or
			 product derived therefrom in such circumstances as the Secretary determines is
			 appropriate.
					(c)Recordkeeping
			 and reporting requirementsA claim holder, operator, or other
			 person directly involved in developing, producing, processing, transporting,
			 purchasing, or selling locatable minerals, concentrates, or products derived
			 therefrom, subject to this Act, through the point of royalty computation shall
			 establish and maintain any records, make any reports, and provide any
			 information that the Secretary may reasonably require for the purposes of
			 implementing this section or determining compliance with rules or orders under
			 this section. Such records shall include, but not be limited to, periodic
			 reports, records, documents, and other data. Such reports may also include, but
			 not be limited to, pertinent technical and financial data relating to the
			 quantity, quality, composition volume, weight, and assay of all minerals
			 extracted from the mining claim. Upon the request of any officer or employee
			 duly designated by the Secretary conducting an audit or investigation pursuant
			 to this section, the appropriate records, reports, or information that may be
			 required by this section shall be made available for inspection and duplication
			 by such officer or employee. Failure by a claim holder, operator, or other
			 person referred to in the first sentence to cooperate with such an audit,
			 provide data required by the Secretary, or grant access to information may, at
			 the discretion of the Secretary, result in involuntary forfeiture of the
			 claim.
				(d)AuditsThe
			 Secretary is authorized to conduct such audits of all claim holders, operators,
			 transporters, purchasers, processors, or other persons directly or indirectly
			 involved in the production or sales of minerals covered by this Act, as the
			 Secretary deems necessary for the purposes of ensuring compliance with the
			 requirements of this section. For purposes of performing such audits, the
			 Secretary shall, at reasonable times and upon request, have access to, and may
			 copy, all books, papers and other documents that relate to compliance with any
			 provision of this section by any person.
				(e)Cooperative
			 agreements(1)The Secretary is
			 authorized to enter into cooperative agreements with the Secretary of
			 Agriculture to share information concerning the royalty management of locatable
			 minerals, concentrates, or products derived therefrom, to carry out inspection,
			 auditing, investigation, or enforcement (not including the collection of
			 royalties, civil or criminal penalties, or other payments) activities under
			 this section in cooperation with the Secretary, and to carry out any other
			 activity described in this section.
					(2)Except as provided in paragraph (3)
			 of this subsection (relating to trade secrets), and pursuant to a cooperative
			 agreement, the Secretary of Agriculture shall, upon request, have access to all
			 royalty accounting information in the possession of the Secretary respecting
			 the production, removal, or sale of locatable minerals, concentrates, or
			 products derived therefrom from claims on lands open to location under this
			 Act.
					(3)Trade secrets, proprietary, and other
			 confidential information protected from disclosure under section 552 of title
			 5, United States Code, popularly known as the Freedom of Information Act, shall
			 be made available by the Secretary to other Federal agencies as necessary to
			 assure compliance with this Act and other Federal laws. The Secretary, the
			 Secretary of Agriculture, the Administrator of the Environmental Protection
			 Agency, and other Federal officials shall ensure that such information is
			 provided protection in accordance with the requirements of that section.
					(f)Interest and
			 substantial underreporting assessments(1)In the case of mining
			 claims where royalty payments are not received by the Secretary on the date
			 that such payments are due, the Secretary shall charge interest on such
			 underpayments at the same interest rate as the rate applicable under section
			 6621(a)(2) of the Internal Revenue Code of 1986. In the case of an
			 underpayment, interest shall be computed and charged only on the amount of the
			 deficiency and not on the total amount.
					(2)If there is any underreporting of
			 royalty owed on production from a claim for any production month by any person
			 liable for royalty payments under this section, the Secretary shall assess a
			 penalty of not greater than 25 percent of the amount of that
			 underreporting.
					(3)For the purposes of this subsection,
			 the term underreporting means the difference between the royalty
			 on the value of the production that should have been reported and the royalty
			 on the value of the production which was reported, if the value that should
			 have been reported is greater than the value that was reported.
					(4)The Secretary may waive or reduce the
			 assessment provided in paragraph (2) of this subsection if the person liable
			 for royalty payments under this section corrects the underreporting before the
			 date such person receives notice from the Secretary that an underreporting may
			 have occurred, or before 90 days after the date of the enactment of this
			 section, whichever is later.
					(5)The Secretary shall waive any portion
			 of an assessment under paragraph (2) of this subsection attributable to that
			 portion of the underreporting for which the person responsible for paying the
			 royalty demonstrates that—
						(A)such person had written authorization
			 from the Secretary to report royalty on the value of the production on basis on
			 which it was reported;
						(B)such person had substantial authority
			 for reporting royalty on the value of the production on the basis on which it
			 was reported;
						(C)such person previously had notified
			 the Secretary, in such manner as the Secretary may by rule prescribe, of
			 relevant reasons or facts affecting the royalty treatment of specific
			 production which led to the underreporting; or
						(D)such person meets any other exception
			 which the Secretary may, by rule, establish.
						(6)All penalties collected under this
			 subsection shall be deposited in the Abandoned Mine Cleanup Fund established by
			 section 201(a).
					(g)DelegationFor
			 the purposes of this section, the term Secretary means the
			 Secretary of the Interior acting through the Director of the Minerals
			 Management Service.
				(h)Expanded royalty
			 obligationsEach person liable for royalty payments under this
			 section shall be jointly and severally liable for royalty on all locatable
			 minerals, concentrates, or products derived therefrom lost or wasted from a
			 mining claim located under the general mining laws and maintained in compliance
			 with this Act when such loss or waste is due to negligence on the part of any
			 person or due to the failure to comply with any rule, regulation, or order
			 issued under this section.
				(i)Gross income
			 from mining definedFor the purposes of this section, for any
			 locatable mineral, the term gross income from mining has the
			 same meaning as the term gross income in section 613(c) of the
			 Internal Revenue Code of 1986.
				(j)Effective
			 dateThe royalty under this section shall take effect with
			 respect to the production of locatable minerals after the enactment of this
			 Act, but any royalty payments attributable to production during the first 12
			 calendar months after the enactment of this Act shall be payable at the
			 expiration of such 12-month period.
				(k)Failure To
			 comply with royalty requirementsAny person who fails to comply
			 with the requirements of this section or any regulation or order issued to
			 implement this section shall be liable for a civil penalty under section 109 of
			 the Federal Oil and Gas Royalty Management Act (30 U.S.C. 1719) to the same extent
			 as if the claim located under the general mining laws and maintained in
			 compliance with this Act were a lease under that Act.
				102.Hardrock mining
			 claim maintenance fee
				(a)Fee
					(1)Except as provided
			 in section 2511(e)(2) of the Energy Policy Act of 1992 (relating to oil shale
			 claims), for each unpatented mining claim, mill or tunnel site on federally
			 owned lands, whether located before, on, or after enactment of this Act, each
			 claimant shall pay to the Secretary, on or before August 31 of each year, a
			 claim maintenance fee of $300 per claim to hold such unpatented mining claim,
			 mill or tunnel site for the assessment year beginning at noon on the next day,
			 September 1. Such claim maintenance fee shall be in lieu of the assessment work
			 requirement contained in the Mining Law of 1872 (30 U.S.C. 28 et seq.) and the related
			 filing requirements contained in section 314(a) and (c) of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1744(a)
			 and (c)).
					(2)(A)The claim maintenance
			 fee required under this subsection shall be waived for a claimant who certifies
			 in writing to the Secretary that on the date the payment was due, the claimant
			 and all related parties—
							(i)held not more than 10 mining
			 claims, mill sites, or tunnel sites, or any combination thereof, on public
			 lands; and
							(ii)have performed assessment work
			 required under the Mining Law of 1872 (30 U.S.C. 28 et seq.) to maintain the
			 mining claims held by the claimant and such related parties for the assessment
			 year ending on noon of September 1 of the calendar year in which payment of the
			 claim maintenance fee was due.
							(B)For purposes of subparagraph (A), with
			 respect to any claimant, the term all related parties
			 means—
							(i)the spouse and dependent children
			 (as defined in section 152 of the Internal Revenue Code of 1986), of the
			 claimant; or
							(ii)a person affiliated with the
			 claimant, including—
								(I)a person controlled by, controlling, or
			 under common control with the claimant; or
								(II)a subsidiary or parent company or
			 corporation of the claimant.
								(3)(A)The Secretary shall
			 adjust the fees required by this subsection to reflect changes in the Consumer
			 Price Index published by the Bureau of Labor Statistics of the Department of
			 Labor every 5 years after the date of enactment of this Act, or more frequently
			 if the Secretary determines an adjustment to be reasonable.
						(B)The Secretary shall provide claimants
			 notice of any adjustment made under this paragraph not later than July 1 of any
			 year in which the adjustment is made.
						(C)A fee adjustment under this paragraph
			 shall begin to apply the calendar year following the calendar year in which it
			 is made.
						(4)Moneys received under this subsection that
			 are not otherwise allocated for the administration of the mining laws by the
			 Department of the Interior shall be deposited in the Abandoned Mine Cleanup
			 Fund established by section 201(a).
					(b)Location
					(1)Notwithstanding
			 any provision of law, for every unpatented mining claim, mill or tunnel site
			 located after the date of enactment of this Act and before September 30, 1998,
			 the locator shall, at the time the location notice is recorded with the Bureau
			 of Land Management, pay to the Secretary a location fee, in addition to the fee
			 required by subsection (a) of $50 per claim.
					(2)Moneys received
			 under this subsection that are not otherwise allocated for the administration
			 of the mining laws by the Department of the Interior shall be deposited in the
			 Abandoned Mine Cleanup Fund established by section 201(a).
					(c)Transfer
					(1)Notwithstanding
			 any provision of law, for every unpatented mining claim, mill, or tunnel site
			 the ownership interest of which is transferred after the date of enactment of
			 this Act, the transferee shall, at the time the transfer document is recorded
			 with the Bureau of Land Management, pay to the Secretary a transfer fee, in
			 addition to the fee required by subsection (a) of $100 per claim.
					(2)Moneys received
			 under this subsection that are not otherwise allocated for the administration
			 of the mining laws by the Department of the Interior shall be deposited in the
			 Abandoned Mine Cleanup Fund established by section 201(a).
					(d)Co-ownershipThe
			 co-ownership provisions of the Mining Law of 1872 (30 U.S.C. 28 et seq.)
			 will remain in effect except that the annual claim maintenance fee, where
			 applicable, shall replace applicable assessment requirements and
			 expenditures.
				(e)Failure To
			 payFailure to pay the claim maintenance fee as required by
			 subsection (a) shall conclusively constitute a forfeiture of the unpatented
			 mining claim, mill or tunnel site by the claimant and the claim shall be deemed
			 null and void by operation of law.
				(f)Other
			 requirements
					(1)Nothing in this
			 section shall change or modify the requirements of section 314(b) of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1744(b)), or the
			 requirements of section 314(c) of the Federal Land Policy and Management Act of
			 1976 (43 U.S.C. 1744(c)) related to filings required by section 314(b) of that
			 Act, which remain in effect.
					(2)Section 2324 of
			 the Revised Statutes of the United States (30 U.S.C. 28) is amended by inserting
			 or section 102 of the Abandoned Mine
			 Reclamation Act of 2009 after Act of
			 1993,.
					103.Reclamation
			 fee
				(a)Imposition of
			 fee
					(1)In
			 generalExcept as provided in paragraph (2), each operator of a
			 hardrock minerals mining operation shall pay to the Secretary, for deposit in
			 the Abandoned Mine Cleanup Fund established by section 201(a), a reclamation
			 fee of 0.3 percent of the gross income of the hardrock minerals mining
			 operation for each calendar year.
					(2)ExceptionWith
			 respect to any calendar year required under subsection (b), an operator of a
			 hardrock minerals mining operation shall not be required to pay the reclamation
			 fee under paragraph (1) if—
						(A)the gross annual
			 income of the hardrock minerals mining operation for the calendar year is an
			 amount less than $500,000; and
						(B)the hardrock
			 minerals mining operation is comprised of—
							(i)1
			 or more hardrock mineral mines located in a single patented claim; or
							(ii)2
			 or more contiguous patented claims.
							(b)Payment
			 deadlineThe reclamation fee shall be paid not later than 60 days
			 after the end of each calendar year beginning with the first calendar year
			 occurring after the date of enactment of this Act.
				(c)Deposit of
			 revenuesAmounts received by the Secretary under subsection
			 (a)(1) shall be deposited into the Abandoned Mine Cleanup Fund established by
			 section 201(a).
				(d)EffectNothing
			 in this section requires a reduction in, or otherwise affects, any similar fee
			 required under any law (including regulations) of any State.
				104.Effect of payments
			 for use and occupancy of claimsTimely payment of the claim maintenance fee
			 required by section 102(a) of this Act or any related law relating to the use
			 of Federal land, asserts the claimant’s authority to use and occupy the Federal
			 land concerned for prospecting and exploration, consistent with the
			 requirements of this Act and other applicable law.
			IIAbandoned Mine
			 Cleanup Fund 
			201.Establishment of
			 Fund
				(a)EstablishmentThere is established on the books of the
			 Treasury of the United States a separate account to be known as the Abandoned
			 Mine Cleanup Fund (hereinafter in this title referred to as the
			 Fund).
				(b)InvestmentThe
			 Secretary shall notify the Secretary of the Treasury as to what portion of the
			 Fund is not, in the Secretary’s judgment, required to meet current withdrawals.
			 The Secretary of the Treasury shall invest such portion of the Fund in public
			 debt securities with maturities suitable for the needs of such Fund and bearing
			 interest at rates determined by the Secretary of the Treasury, taking into
			 consideration current market yields on outstanding marketplace obligations of
			 the United States of comparable maturities.
				202.Contents of
			 FundThe following amounts
			 shall be credited to the Fund:
				(1)All donations by
			 persons, corporations, associations, and foundations for the purposes of this
			 title.
				(2)All amounts
			 deposited in the Fund under section 101 (relating to royalties and penalties
			 for underreporting).
				(3)All amounts received by the United States
			 pursuant to section 102 as claim maintenance, location, and transfer fees minus
			 the moneys allocated for administration of the mining laws by the Department of
			 the Interior.
				(4)All amounts received by the Secretary in
			 accordance with section 103(a).
				(5)All income on
			 investments under section 201(b).
				203.Use and
			 objectives of the Fund
				(a)In
			 generalThe Secretary is authorized, without further
			 appropriation, to use moneys in the Fund for the reclamation and restoration of
			 land and water resources adversely affected by past mineral activities on lands
			 the legal and beneficial title to which resides in the United States, land
			 within the exterior boundary of any national forest system unit, or other lands
			 described in subsection (d), including any of the following:
					(1)Protecting public
			 health and safety.
					(2)Preventing, abating, treating, and
			 controlling water pollution created by abandoned mine drainage, including in
			 river watershed areas.
					(3)Reclaiming and
			 restoring abandoned surface and underground mined areas.
					(4)Reclaiming and
			 restoring abandoned milling and processing areas.
					(5)Backfilling,
			 sealing, or otherwise controlling, abandoned underground mine entries.
					(6)Revegetating land
			 adversely affected by past mineral activities in order to prevent erosion and
			 sedimentation, to enhance wildlife habitat, and for any other reclamation
			 purpose.
					(7)Controlling of
			 surface subsidence due to abandoned underground mines.
					(b)AllocationExpenditures of moneys from the Fund shall
			 reflect the following priorities in the order stated:
					(1)The protection of
			 public health and safety, from extreme danger from the adverse effects of past
			 mineral activities, especially as relates to surface water and groundwater
			 contaminants.
					(2)The protection of
			 public health and safety, from the adverse effects of past mineral
			 activities.
					(3)The restoration of land, water, and fish
			 and wildlife resources previously degraded by the adverse effects of past
			 mineral activities, which may include restoration activities in river watershed
			 areas.
					(c)HabitatReclamation
			 and restoration activities under this title, particularly those identified
			 under subsection (a)(4), shall include appropriate mitigation measures to
			 provide for the continuation of any established habitat for wildlife in
			 existence prior to the commencement of such activities.
				(d)Other affected
			 landsWhere mineral exploration, mining, beneficiation,
			 processing, or reclamation activities have been carried out with respect to any
			 mineral which would be a locatable mineral if the legal and beneficial title to
			 the mineral were in the United States, if such activities directly affect lands
			 managed by the Bureau of Land Management as well as other lands and if the
			 legal and beneficial title to more than 50 percent of the affected lands
			 resides in the United States, the Secretary is authorized, subject to
			 appropriations, to use moneys in the Fund for reclamation and restoration under
			 subsection (a) for all directly affected lands.
				(e)Response or
			 removal actionsReclamation
			 and restoration activities under this title which constitute a removal or
			 remedial action under section 101 of the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601), shall be conducted
			 with the concurrence of the Administrator of the Environmental Protection
			 Agency. The Secretary and the Administrator shall enter into a Memorandum of
			 Understanding to establish procedures for consultation, concurrence, training,
			 exchange of technical expertise and joint activities under the appropriate
			 circumstances, that provide assurances that reclamation or restoration
			 activities under this title shall not be conducted in a manner that increases
			 the costs or likelihood of removal or remedial actions under the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601
			 et seq.), and that avoid oversight by multiple agencies to the maximum extent
			 practicable.
				204.Eligible lands
			 and waters
				(a)EligibilityReclamation
			 expenditures under this title may be made with respect to Federal, State,
			 local, tribal, and private land or water resources that traverse or are
			 contiguous to Federal, State, local, tribal, or private land where such lands
			 or water resources have been affected by past mineral activities, including any
			 of the following:
					(1)Lands and water
			 resources which were used for, or affected by, mineral activities and abandoned
			 or left in an inadequate reclamation status before the effective date of this
			 Act.
					(2)Lands for which
			 the Secretary makes a determination that there is no continuing reclamation
			 responsibility of a claim holder, operator, or other person who abandoned the
			 site prior to completion of required reclamation under State or other Federal
			 laws.
					(b)Specific sites
			 and areas not eligibleThe provisions of section 411(d) of the
			 Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1240a(d)) shall
			 apply to expenditures made from the Fund.
				(c)Inventory
					(1)In
			 generalThe Secretary shall prepare and maintain a publicly
			 available inventory of abandoned locatable minerals mines on public lands and
			 any abandoned mine on Indian lands that may be eligible for expenditures under
			 this title, and shall deliver a yearly report to the Congress on the progress
			 in cleanup of such sites.
					(2)PriorityIn
			 preparing and maintaining the inventory described in paragraph (1), the
			 Secretary shall give priority to abandoned locatable minerals mines in
			 accordance with section 203(b).
					(3)Periodic
			 updatesNot later than 5 years after the date of enactment of
			 this Act, and every 5 years thereafter, the Secretary shall update the
			 inventory described in paragraph (1).
					205.ExpendituresMoneys available from the Fund may be
			 expended for the purposes specified in section 203 directly by the Director of
			 the Office of Surface Mining Reclamation and Enforcement. The Director may also
			 make such money available for such purposes to the Director of the Bureau of
			 Land Management, the Chief of the United States Forest Service, the Director of
			 the National Park Service, or Director of the United States Fish and Wildlife
			 Service, to any other agency of the United States, to an Indian tribe, or to
			 any public entity that volunteers to develop and implement, and that has the
			 ability to carry out, all or a significant portion of a reclamation program
			 under this title.
			206.Availability of
			 amountsAmounts credited to
			 the Fund shall—
				(1)be available,
			 without further appropriation, for obligation and expenditure; and
				(2)remain available
			 until expended.
				IIIEffective
			 date
			301.Effective
			 dateThis Act shall take
			 effect on the date of enactment of this Act, except as otherwise provided in
			 this Act.
			
